NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s claims filed 09/28/2020. Claims 1-6, as filed on 09/28/2020, and as amended in accordance with the examiner’s amendment, see below, are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy (Registration Number 32334) on 10/18/2021.
The application has been amended as follows:
Claim 1, line 6: changed “the top” to ---a top of said weight plates---.
Claim 5, line 9: changes “a supporting portion” to ---the supporting portion---.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the closest prior art US 5342271 A (Long) fails to teach or render obvious the weight plate gap adjustment module in combination with all of the elements and structural and functional relationships as claimed and further including an elastic member set on said first weight plate.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784